FILED
                             NOT FOR PUBLICATION                              APR 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NIKIFOROS P. KALFOUNTZOS,                        No. 09-72253

               Petitioner,                       R.R.B. No. A-XXX-XX-XXXX

  v.
                                                 MEMORANDUM *
THE UNITED STATES OF AMERICA
RAILROAD RETIREMENT BOARD,

               Respondent.



                     On Petition for Review of a Decision of the
                      United States Railroad Retirement Board

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Nikiforos P. Kalfountzos petitions pro se for review of the Railroad

Retirement Board’s (“Board”) decision affirming the hearing officer’s denial of his

application for a disability annuity under the Railroad Retirement Act. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 45 U.S.C. § 231g, which incorporates 45 U.S.C. § 355(f). We

deny the petition for review.

      We uphold the Board’s decision because it “‘is supported by substantial

evidence, is not arbitrary and has a reasonable basis in the law.’” Calderon v. U.S.

R.R. Ret. Bd., 780 F.2d 812, 813 (9th Cir. 1986) (citation omitted); see also 45

U.S.C. § 231(a)(1) (defining “employer”); id. § 231(f)(1) (defining “years of

service”); id. § 231a (setting forth required years of service for annuity eligibility).

      Kalfountzos’s remaining contentions, including his equal protection

challenge, are unpersuasive. See U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 174-179

(1981) (rejecting plaintiffs’ equal protection challenge to Railroad Retirement Act

under the rational basis test).

      We do not consider contentions that Kalfountzos did not raise before the

Board. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (“‘[I]f a

petitioner wishes to preserve an issue for appeal, he must first raise it in the proper

administrative forum.’” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                            2                                     09-72253